301 F.2d 662
TEXACO, INC., Petitioner,v.FEDERAL TRADE COMMISSION, Respondent.
No. 19590.
United States Court of Appeals Fifth Circuit.
April 13, 1962.

Milton Handler, Amzy B. Steed, New York City, for petitioner.
Federal Trade Commission, Washington, D. C., for respondent.
Before TUTTLE, Chief Judge, and WISDOM, Circuit Judge.
PER CURIAM.


1
This petition by Texaco, Inc. for leave to adduce additional evidence in a proceeding now pending before the Federal Trade Commission entitled "In the Matter of the Texas Company, a corporation, F.T.C. Docket No. 6898," seeks to cause this Court, or a judge thereof, to reverse certain rulings by the examiner and the Federal Trade Commission touching on the right of the petitioner to have certain files and records of the Commission made available for introduction in evidence on the hearing below.


2
The jurisdiction of this Court to review an order of the Federal Trade Commission is found in 15 U.S.C.A. § 45(c). Such jurisdiction arises only from a cease and desist order entered by the Commission. That section of the Federal Trade Commission Act expressly provides, "If either party shall apply to the court for leave to adduce additional evidence, and shall show to the satisfaction of the court that such additional evidence is material and that there were reasonable grounds for the failure to adduce such evidence in the proceeding before the Commission, the court may order such additional evidence to be taken before the Commission and to be adduced upon the hearing in such manner and upon such terms and conditions as to the court may seem proper. The Commission may modify its findings as to the facts, or make new findings, by reason of the additional evidence so taken * * *."


3
It is apparent that however erroneous may be the decision of the Commission as to the exclusion of evidence during the hearings conducted by it, such error may be reviewed and corrected in the event that the respondent below is finally required to cease and desist from the challenged method of competition or practice. The petitioner here has cited us to no authority to support its contention that the Court of Appeals may, at this stage of the proceedings, intervene and order the production of evidence at the present hearing now being conducted by the Federal Trade Commission.


4
Without prejudice to whatever rights the petitioner may have in the event of a subsequent review of an order to cease and desist, the present petition is


5
Denied.